UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1823


GUSTAVO ADOLFO ZAMBRANO HERRERA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 26, 2009                  Decided:   July 15, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and denied in part by unpublished per curiam
opinion.


Alexander N. Agiliga, Largo, Maryland, for Petitioner. Michael
F. Hertz, Acting Assistant Attorney General, Terri J. Scadron,
Assistant Director, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gustavo Adolfo Zambrano Herrera, a native and citizen

of     Venezuela,     seeks    review    of    an   order   of     the   Board    of

Immigration Appeals (Board) adopting and affirming the decision

of the Immigration Judge (IJ) denying relief from removal.                       In

his petition for review, Zambrano Herrera first argues that he

qualified for asylum.          We note that the Board expressly affirmed

the IJ’s finding that Zambrano Herrera’s asylum application was

not timely filed and that no exceptions applied to excuse the

untimeliness.          As     Zambrano    Herrera    does    not     meaningfully

challenge the Board’s finding that his asylum application was

untimely, we conclude that he has waived this claim on appeal.

See Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007)

(noting that finding of untimeliness was waived on appeal, and

if   not     court    would    lack   jurisdiction     to   review       it).    We

therefore may not review Zambrano Herrera’s claim that he is

eligible for asylum.

              Zambrano Herrera next challenges the Board’s finding

that    he   failed    to   qualify     for   withholding   of   removal.        “To

qualify for withholding of removal, a petitioner must show that

he faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group,

or political opinion.”          Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

                                          2
Based on our review of the record, we find that substantial

evidence    supports    the    finding   that   Zambrano    Herrera    did   not

establish eligibility for withholding of removal.                Finally, we

uphold the finding below that Zambrano Herrera failed to show

that it is more likely than not that he would be tortured if

removed to Venezuela.         See 8 C.F.R. § 1208.16(c)(2) (2009).

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are    adequately    presented    in   the

materials     before   the    court   and    argument   would   not    aid   the

decisional process.

                                                            DISMISSED IN PART
                                                           AND DENIED IN PART




                                         3